Case 1:17-cv-24103-MGC Document 250 Entered on FLSD Docket 12/04/2018 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 17-24103-Civ-COOKE/GOODMAN

 TIKD SERVICES, LLC,

        Plaintiff,
 vs.

 THE FLORIDA BAR, et al.,

       Defendants.
 _____________________________________/
                        ORDER GRANTING MOTION TO DISMISS
        THIS MATTER is before me on The Florida Bar Defendants’ Motion to Dismiss
 Complaint (ECF No. 17). I have reviewed The Florida Bar Defendants’ Motion to Dismiss,
 the record, the relevant legal authorities, and the arguments made by the parties at the motions
 hearing on October 17, 2018.
        For the reasons stated at the motions hearing, it is hereby ORDERED and
 ADJUDGED that The Florida Bar Defendants’ Motion to Dismiss (ECF No. 17) is
 GRANTED. Plaintiff’s Complaint is DISMISSED with prejudice. The Clerk shall CLOSE this
 case. All pending motions, if any, are DENIED as moot.
        DONE and ORDERED in chambers at Miami, Florida, this 4th day of December 2018.




 Copies furnished to:
 Jonathan Goodman, U.S. Magistrate Judge
 Counsel of record
